     C.O. LAW, APC
 1
     Clark Ovruchesky, Esq. (SBN: 301844)
 2   co@colawcalifornia.com
     3148 Midway Dr., Suite 203
 3
     San Diego, CA 92110
 4   Telephone: (619) 356-8960
     Facsimile: (619) 330-7610
 5

 6   Attorneys for Plaintiff,
     Elizabeth Murphy
 7

 8                        UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA

10
     ELIZABETH MURPHY,                           Case No.: 18-cv-1806-WBS-DB
11
                       Plaintiff,
12                                               STIPULATION AND [PROPOSED]
                            v.
13
                                                 ORDER OF DISMISSAL AS TO
     BANK OF AMERICA, N.A. ET AL.                EQUIFAX INFORMATION
14                                               SERVICES LLC, WITH
15                     Defendant.                PREJUDICE

16                                               HON. WILLIAM B. SHUBB
17

18

19
             Plaintiff Elizabeth Murphy (hereinafter “Plaintiff”) and Defendant Equifax
20
21   Information Services LLC (hereinafter “Equifax”) (jointly hereinafter referred to as
22
     “the Parties”), hereby stipulate to dismiss Defendant Equifax from the above-
23

24
     entitled action, with prejudice, with each party to bear its own costs and attorneys’

25   fees.
26
     ///
27

28   ///


     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL                        PAGE 1 OF 2
     Dated: November 21, 2018                 Respectfully submitted,
 1
 2                                            C.O. LAW, APC
 3
                                              By: /s/ Clark Ovruchesky
 4                                                Clark Ovruchesky
                                                  ATTORNEYS FOR PLAINTIFF
 5

 6   Dated: November 21, 2018                 Respectfully submitted,
 7
                                              NOKES & QUINN
 8

 9
                                              By: /s/ Thomas P. Quinn, Jr.
                                                  Thomas P. Quinn, Jr.
10                                                 ATTORNEYS FOR DEFENDANT
11
                                                  EQUIFAX INFORMATION SERVICES LLC

12                            SIGNATURE CERTIFICATION
13
     Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
     and Procedures Manual, I hereby certify that the content of this document is
14   acceptable to all defense counsels listed above, and that I have obtained their
15   authorizations to affix their electronic signatures to this document.

16   Dated: November 21, 2018                     C.O. LAW, APC
17
                                                 By:        /s/ Clark Ovruchesky
18                                                          Clark Ovruchesky
19                                                          ATTORNEYS FOR PLAINTIFF

20
                                          ORDER
21
           PURSUANT TO STIPULATION, IT IS SO ORDERED that all claims of
22
     Plaintiff Elizabeth Murphy (“Plaintiff”) against Defendant Equifax Information
23
     Services LLC (“Equifax”) are dismissed, with prejudice. Plaintiff and Equifax
24
     shall each bear their own costs and attorneys’ fees.
25
     Dated: November 21, 2018
26
27

28


     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL                        PAGE 2 OF 2
                                    PROOF OF SERVICE
 1
 2         I am a resident of the State of California, over the age of eighteen years, and
     not a party to the within action. My business address is C.O. LAW, APC, 3148
 3
     Midway Dr. Suite 203, San Diego, California 92110. On November 21, 2018, I
 4   served the within document(s):
 5      • STIPULATION AND [PROPOSED] ORDER OF DISMISSAL AS TO
 6        EQUIFAX INFORMATION SERVICES LLC, WITH PREJUDICE
 7
                 CM/ECF - by transmitting electronically the document(s) listed
 8                above to the electronic case filing system on this date before
 9                11:59 p.m. The Court’s CM/ECF system sends an e-mail notification
                  of the filing to the parties and counsel of record who are registered
10                with the Court’s CM/ECF system.
11

12         I declare under penalty of perjury that the above is true and correct (and that
13   I am employed in or by the office of a member of the bar of this Court at whose
14   direction the service was made).
15         Executed on November 21, 2018 San Diego, CA.
16

17                                                By: /s/ Clark Ovruchesky
                                                      CLARK OVRUCHESKY, ESQ.
18                                                    ATTORNEY FOR PLAINTIFF
19

20
21

22

23

24

25

26
27

28
     PROOF OF SERVICE
